Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Lynn Palmer appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Palmer’s motion for records at government expense, his motion for appointment of counsel, and his motion for default judgment and affirm for the reasons stated by the district court. Palmer v. Trent, No. 2:08-cv-00089-REM-JES, 2010 WL 56035 (N.D.W.Va. Jan. 6, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.